DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that Xu does not disclose that the FairGAN is a model "configured for generating an access flag for a user based on attributes associated with the user" as required by claim 1. See pages 9-10 of Applicant’s Remarks dated 10/08/2021. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Furthermore, Applicant argues that Xu does not disclose "extracting latent features from training data of a first machine learning model," and "the second machine learning model comprises a generative model configured for generating the de-biased training data using the latent features as input." See page 10 of Applicant’s Remarks dated 10/08/2021. 
Examiner respectfully disagrees. In regards to the recited limitations, Xu teaches both of the above limitations. 
Xu states on page 3 that, “[T]he generator                         
                            
                                
                                    G
                                
                                
                                    D
                                    e
                                    c
                                
                            
                        
                     in medGAN consists of two components, the generator G and the decoder Dec… the decoder computes the reconstructed input based on the hidden representation…because the hidden representation can be used to reconstruct the original input, it captures the salient information of the input…the generator can be viewed as a regular generator G with extra hidden layers that maps continuous salient representations to discrete samples.”(Emphasis added). Xu also states on page 9, “We adopt the following classifiers to evaluate the fair classification: 1)SVM (linear) which is a support vector machine with C=1.”(Emphasis added).
Accordingly, under the broadest reasonable interpretation of the claims in light of the specification, Xu teaches “extracting latent features from training data (i.e. the decoder computes the reconstructed input based on the hidden representation) of a first machine learning model (i.e. SVM (linear) which is a support vector machine with C=1)” and Xu also teaches “the second machine learning model comprises a generative model (i.e. the generator can be viewed as a regular generator G with extra hidden layers) configured for generating the de-biased training data using the latent features as input (i.e., maps continuous salient representations to discrete samples)." 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, et al. "Fairgan: Fairness-aware generative adversarial networks." 2018 IEEE International Conference on Big Data (Big Data). IEEE, 2018 (“Xu”) in view of Zemel, et al. "Learning fair representations." International conference on machine learning. PMLR, 2013(“Zemel”) and further in view of Karimi, et al "An unsupervised learning based approach for mining attribute based access control policies." 2018 IEEE International Conference on Big Data (Big Data). IEEE, 2018(“Karimi”). 
Regarding claim 1, Xu teaches a method in which one or more processing devices perform operations comprising:
extracting latent features from training data(Xu, pg., 4, left-column, algorithm 1, “The fake pair (                        
                            
                                
                                    x
                                
                                ^
                            
                            ,
                             
                            
                                
                                    y
                                
                                ^
                            
                        
                    ) is generated by a noise variable z given the protected attribute s, namely                         
                            
                                
                                    x
                                
                                ^
                            
                            ,
                             
                            
                                
                                    y
                                
                                ^
                            
                            =
                            
                                
                                    G
                                
                                
                                    D
                                    e
                                    c
                                
                            
                            
                                
                                    z
                                    ,
                                     
                                    s
                                
                            
                            ,
                             
                            z
                            ~
                            
                                
                                    P
                                
                                
                                    z
                                
                            
                            (
                            z
                            )
                        
                    …Hence, the generated fake sample                         
                            (
                            
                                
                                    x
                                
                                ^
                            
                            ,
                            
                                
                                    y
                                
                                ^
                            
                            ,
                            
                                
                                    s
                                
                                ^
                            
                            )
                        
                    ,  is from the joint distribution where                        
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    y
                                    ,
                                     
                                    s
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    y
                                
                                
                                    s
                                
                            
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                            (
                            s
                            )
                        
                     where                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    d
                                    a
                                    t
                                    a
                                
                            
                            
                                
                                    s
                                
                            
                            .
                             
                        
                    ” Xu teaches                        
                             
                            
                                
                                    G
                                
                                
                                    D
                                    e
                                    c
                                
                            
                            
                                
                                    z
                                    ,
                                     
                                    s
                                
                            
                        
                     (i.e. extracting latent features)                        
                             
                            
                                
                                    P
                                
                                
                                    d
                                    a
                                    t
                                    a
                                
                            
                            
                                
                                    s
                                
                            
                        
                     (i.e. from training data)); of a first machine learning model (Xu, pg., 9, left column, “We adopt the following classifiers to evaluate the fair classification: 1)SVM (linear) which is a support vector machine with C=1.” Xu teaches SVM (linear) which is a support vector machine with C=1(i.e of a first machine learning model ));
training, based on the latent features of the training data of the first machine learning model(Xu, pg., 4, left-column, algorithm 1, “The fake pair (                        
                            
                                
                                    x
                                
                                ^
                            
                            ,
                             
                            
                                
                                    y
                                
                                ^
                            
                        
                    ) is generated by a noise variable z given the protected attribute s, namely                         
                            
                                
                                    x
                                
                                ^
                            
                            ,
                             
                            
                                
                                    y
                                
                                ^
                            
                            =
                            
                                
                                    G
                                
                                
                                    D
                                    e
                                    c
                                
                            
                            
                                
                                    z
                                    ,
                                     
                                    s
                                
                            
                            ,
                             
                            z
                            ~
                            
                                
                                    P
                                
                                
                                    z
                                
                            
                            (
                            z
                            )
                        
                    …Hence, the generated fake sample                         
                            (
                            
                                
                                    x
                                
                                ^
                            
                            ,
                            
                                
                                    y
                                
                                ^
                            
                            ,
                            
                                
                                    s
                                
                                ^
                            
                            )
                        
                    ,  is from the joint distribution where                        
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    y
                                    ,
                                     
                                    s
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    y
                                
                                
                                    s
                                
                            
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                            (
                            s
                            )
                        
                     where                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    d
                                    a
                                    t
                                    a
                                
                            
                            
                                
                                    s
                                
                            
                            .
                             
                        
                    ” & see also Xu, pg., 9, left column, “We adopt the following classifiers to evaluate the fair classification: 1)SVM (linear) which is a support vector machine with C=1.” Xu teaches                        
                             
                            
                                
                                    G
                                
                                
                                    D
                                    e
                                    c
                                
                            
                            
                                
                                    z
                                    ,
                                     
                                    s
                                
                            
                        
                     (i.e. based on the latent features)                        
                             
                            
                                
                                    P
                                
                                
                                    d
                                    a
                                    t
                                    a
                                
                            
                            
                                
                                    s
                                
                            
                        
                     (i.e. of the training data) SVM (linear) which is a support vector machine with C=1(i.e. of a first machine learning model )), a second machine learning model to generate de-biased training data(Xu, pg., 4, right-column, algorithm 1, “The procedure of training FairGAN is shown in Algorithm 1…” Xu teaches procedure of training FairGAN shown in Algorithm 1 (i.e. a second machine learning model to generate de-biased training data)); by applying a loss function that comprises a first loss term associated with an individual bias of the de-biased training data and a second loss term(Xu, pg., 4, left-column, “The value function of the minimax game is described as:                          
                            
                                
                                    m
                                    i
                                    n
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            D
                                            e
                                            c
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            max
                                        
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                ⁡
                                
                                    V
                                    
                                        
                                            
                                                
                                                    G
                                                
                                                
                                                    D
                                                    e
                                                    c
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    D
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    =
                                    
                                        
                                            V
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    G
                                                
                                                
                                                    D
                                                    e
                                                    c
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    D
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    +
                                    λ
                                    
                                        
                                            V
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    G
                                                
                                                
                                                    D
                                                    e
                                                    c
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    ,
                                    (
                                    6
                                    )
                                
                            
                        
                    …The first value function                         
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                        
                     is similar to a conditional GAN model where the generator G seeks to learn the joint distribution                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                        
                    (x, y, s) over real data                         
                            
                                
                                    P
                                
                                
                                    d
                                    a
                                    t
                                    a
                                
                            
                        
                    (x, y, s) by first drawing                          
                            
                                
                                    s
                                
                                ^
                            
                        
                     from                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                        
                    (s) and then drawing {                        
                            
                                
                                    x
                                
                                ^
                            
                            ,
                             
                            
                                
                                    y
                                
                                ^
                            
                        
                    } from                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                        
                    (x,y|s)…The second value function                         
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                             
                        
                    aims to make the generated samples not encode any information supporting to predict the value of protected attributes. Therefore,                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                     is trained to correctly predict s given a generated sample ,while the generator G aims to fool the discriminator                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                    .” Xu teaches The value function of the minimax game is described as:                          
                            
                                
                                    m
                                    i
                                    n
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            D
                                            e
                                            c
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            max
                                        
                                        
                                            
                                                
                                                    D
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                ⁡
                                
                                    V
                                    
                                        
                                            
                                                
                                                    G
                                                
                                                
                                                    D
                                                    e
                                                    c
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    D
                                                
                                                
                                                    1
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                     (i.e. by applying a loss function that comprises)                        
                             
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            D
                                            e
                                            c
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                     The first value function                         
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                        
                     is similar to a conditional GAN model where the generator G seeks to learn the joint distribution                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                        
                    (x, y, s) over real data                         
                            
                                
                                    P
                                
                                
                                    d
                                    a
                                    t
                                    a
                                
                            
                        
                    (x, y, s) by first drawing                          
                            
                                
                                    s
                                
                                ^
                            
                        
                     from                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                        
                    (s) and then drawing {                        
                            
                                
                                    x
                                
                                ^
                            
                            ,
                             
                            
                                
                                    y
                                
                                ^
                            
                        
                    } from                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                        
                    (x,y|s) (i.e. a first loss term associated with an individual bias of the de-biased training data)                        
                             
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            G
                                        
                                        
                                            D
                                            e
                                            c
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     The second value function                         
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                             
                        
                    aims to make the generated samples not encode any information supporting to predict the value of protected attributes (i.e. and a second loss term)), wherein the second machine learning model comprises a generative model configured for generating the de-biased training data using the latent features as input and a discriminative model configured for generating the second loss term(Xu, pg., 4, left-column, “In FairGAN every generated sample has a corresponding value of the protected attribute                         
                            s
                             
                            ~
                             
                            
                                
                                    P
                                
                                
                                    D
                                    a
                                    t
                                    a
                                
                            
                            (
                            s
                            )
                        
                    . The generator                         
                            
                                
                                    G
                                
                                
                                    D
                                    e
                                    c
                                
                            
                        
                     generates a fake pair                         
                            (
                            
                                
                                    x
                                
                                ^
                            
                            ,
                             
                            
                                
                                    y
                                
                                ^
                            
                            )
                        
                     following the conditional distribution                        
                            
                                
                                     
                                     
                                    P
                                
                                
                                    G
                                
                            
                            (
                            x
                            ,
                             
                            y
                            |
                            s
                            )
                        
                    … another discriminator                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                     is incorporated into the FairGAN model.” Xu teaches In FairGAN every generated sample has a corresponding value of the protected attribute                         
                            s
                             
                            ~
                             
                            
                                
                                    P
                                
                                
                                    D
                                    a
                                    t
                                    a
                                
                            
                            (
                            s
                            )
                        
                    . The generator                         
                            
                                
                                    G
                                
                                
                                    D
                                    e
                                    c
                                
                            
                        
                      (i.e. a generative model configured for generating the de-biased training data using the latent features as input) another discriminator                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                     is incorporated into the FairGAN model  (i.e. and a discriminative model configured for generating the second loss term)); training the first machine learning model using the de-biased training data(Xu, pg. 10, left-column,  “For fair classification, we train a linear SVM on different synthetic datasets generated by FairGAN…Figure 6b shows how the accuracies and risk differences vary with different                         
                            λ
                        
                     values…the prediction accuracy keeps relatively steady with a slightly decrease. The standard deviations of accuracies with various                         
                            λ
                        
                     are smaller than                         
                            
                                
                                    10
                                
                                
                                    -
                                    2
                                
                            
                        
                    .” Xu teaches we train a linear SVM (i.e. training the first machine learning model) on different synthetic datasets generated by FairGAN (i.e. using the de-biased training data)); by applying the first machine learning model, as trained with the de-biased training data(Xu, pg. 10, left-column,  “For fair classification, we train a linear SVM on different synthetic datasets generated by FairGAN…Figure 6b shows how the accuracies and risk differences vary with different                         
                            λ
                        
                     values…the prediction accuracy keeps relatively steady with a slightly decrease. The standard deviations of accuracies with various                         
                            λ
                        
                     are smaller than                         
                            
                                
                                    10
                                
                                
                                    -
                                    2
                                
                            
                        
                    .” Xu teaches we train a linear SVM on different synthetic datasets (i.e. by applying the first machine learning model, as trained with the de-biased training data)).  
Xu does not teach: associated with a group bias of the de-biased training data; associated with the group bias of the de-biased training data. 
However, Zemel teaches: associated with a group bias of the de-biased training data(Zemel, pg.3, right-column, “In order to achieve statistical parity, we want to ensure Eqn. 1, which can be estimated using the training data as:                         
                            
                                
                                    M
                                
                                
                                    k
                                
                                
                                    +
                                
                            
                            =
                            
                                
                                    M
                                
                                
                                    k
                                
                                
                                    -
                                
                            
                            ,
                             
                            ∀
                            k
                             
                            
                                
                                    5
                                
                            
                             
                             
                            
                                
                                    M
                                
                                
                                    k
                                
                                
                                    +
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            
                                                
                                                     
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            0
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        n
                                        ∈
                                        
                                            
                                                X
                                            
                                            
                                                0
                                            
                                            
                                                +
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            M
                                        
                                        
                                            n
                                            ,
                                             
                                            k
                                        
                                    
                                
                            
                             
                            (
                            6
                            )
                        
                    … and                         
                            
                                
                                    M
                                
                                
                                    k
                                
                                
                                    -
                                
                            
                        
                     is defined similarly. Hence the first term in the objective is:                         
                            
                                
                                    L
                                
                                
                                    z
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                    |
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            -
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            |
                             
                            
                                
                                    7
                                
                            
                            .
                            "
                        
                     Zemel teaches In order to achieve statistical parity, we want to ensure Eqn. 1, (i.e. associated with a group bias) which can be estimated using the training data as:                         
                            
                                
                                    M
                                
                                
                                    k
                                
                                
                                    +
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            
                                                
                                                     
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            0
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        n
                                        ∈
                                        
                                            
                                                X
                                            
                                            
                                                0
                                            
                                            
                                                +
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            M
                                        
                                        
                                            n
                                            ,
                                             
                                            k
                                        
                                    
                                
                            
                             
                            (
                            6
                            )
                        
                     and                         
                            
                                
                                    M
                                
                                
                                    k
                                
                                
                                    -
                                
                            
                        
                     is defined similarly. Hence the first term in the objective is:                         
                            
                                
                                    L
                                
                                
                                    z
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                    |
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            -
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            |
                             
                            
                                
                                    7
                                
                            
                        
                     (i.e. of the de-biased training data)); associated with the group bias of the de-biased training data (Zemel, pg.3, right-column, “In order to achieve statistical parity, we want to ensure Eqn. 1, which can be estimated using the training data as:                         
                            
                                
                                    M
                                
                                
                                    k
                                
                                
                                    +
                                
                            
                            =
                            
                                
                                    M
                                
                                
                                    k
                                
                                
                                    -
                                
                            
                            ,
                             
                            ∀
                            k
                             
                            
                                
                                    5
                                
                            
                             
                             
                            
                                
                                    M
                                
                                
                                    k
                                
                                
                                    +
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            
                                                
                                                     
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            0
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        n
                                        ∈
                                        
                                            
                                                X
                                            
                                            
                                                0
                                            
                                            
                                                +
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            M
                                        
                                        
                                            n
                                            ,
                                             
                                            k
                                        
                                    
                                
                            
                             
                            (
                            6
                            )
                        
                    … and                         
                            
                                
                                    M
                                
                                
                                    k
                                
                                
                                    -
                                
                            
                        
                     is defined similarly. Hence the first term in the objective is:                         
                            
                                
                                    L
                                
                                
                                    z
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                    |
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            -
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            |
                             
                            
                                
                                    7
                                
                            
                            .
                            "
                        
                     Zemel teaches In order to achieve statistical parity, we want to ensure Eqn. 1, (i.e. associated with a group bias) which can be estimated using the training data as:                         
                            
                                
                                    M
                                
                                
                                    k
                                
                                
                                    +
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            
                                                
                                                     
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            0
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        n
                                        ∈
                                        
                                            
                                                X
                                            
                                            
                                                0
                                            
                                            
                                                +
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            M
                                        
                                        
                                            n
                                            ,
                                             
                                            k
                                        
                                    
                                
                            
                             
                            (
                            6
                            )
                        
                     and                         
                            
                                
                                    M
                                
                                
                                    k
                                
                                
                                    -
                                
                            
                        
                     is defined similarly. Hence the first term in the objective is:                         
                            
                                
                                    L
                                
                                
                                    z
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                    |
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            k
                                                        
                                                        
                                                            -
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            |
                             
                            
                                
                                    7
                                
                            
                        
                     (i.e. of the de-biased training data)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s method in view of Zemel, the motivation to do so would be would be to include both group and individual fairness in the classification process (Zemel, pg. 1, right-column and pg. 2, left-column, “Two important goals of fair classification that have been articulated are: group fairness, and individual fairness. Group fairness, also known as statistical parity, ensures that the overall proportion of members in a protected group receiving positive (negative) classification are identical to the proportion of the population as a whole. While statistical parity is an important property, it may still lead to undesirable outcomes that are blatantly unfair to individuals, such as discriminating in employment while maintaining statistical parity among candidates interviewed by deliberately choosing unqualified members of the protected group to be interviewed in the expectation that they will fail. Individual fairness addresses this by ensuring that any two individuals who are similar with respect to a particular task should be classified similarly… [o]ur work builds on this earlier framework in that we try to achieve both group and individual fairness.”).
Xu does not teach: configured for generating an access flag for a user based on attributes associated with the user; updating an access flag for a particular user; to attributes associated with the particular user, wherein the access flag is associated with an ability of the particular user to access an online environment; and causing a user device associated with the particular user to 
However Karimi teaches: configured for generating an access flag for a user based on attributes associated with the user(Karimi, pg. 1429, left-column, “An access rule                         
                            ρ
                             
                        
                    is a tuple
< uaf , oaf ,  saf ,  op,  d >, where uaf is a user attribute filter, oaf is an object attribute filter, saf is a session attribute filter, op is an operation, and d is the decision of the rule (d                         
                            ∈
                            {
                            p
                            e
                            r
                            m
                            i
                            t
                            ,
                             
                            d
                            e
                            n
                            y
                            }
                        
                    ).” Karimi teaches d is the decision of the rule (d                         
                            ∈
                            {
                            p
                            e
                            r
                            m
                            i
                            t
                            ,
                             
                            d
                            e
                            n
                            y
                            }
                        
                    ) (i.e. configured for generating an access flag for a user) An access rule                         
                            ρ
                             
                        
                    is a tuple < uaf , oaf ,  saf, op, d >, where uaf is a user attribute filter (i.e. based on attributes associated with the user)); updating an access flag for a particular user(Karimi, pg. 1430, left-column, “Let I =< U, O, S, OP,                         
                            
                                
                                    A
                                
                                
                                    u
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    o
                                
                            
                            ,
                             
                            
                                
                                    A
                                
                                
                                    s
                                
                            
                        
                    ,                         
                            
                                
                                    f
                                
                                
                                    u
                                    a
                                
                            
                            ,
                             
                            
                                
                                    f
                                
                                
                                    o
                                    a
                                
                            
                            ,
                             
                            
                                
                                    f
                                
                                
                                    s
                                    a
                                
                            
                            ,
                             
                            A
                        
                    >,where the components are as defined earlier then the ABAC policy extraction problem is to find a set of rules R such that the ABAC policy                          
                            π
                        
                     =< U, O, S, OP, UA, OA,SA,                          
                            
                                
                                    f
                                
                                
                                    u
                                    a
                                    e
                                
                            
                            ,
                             
                            
                                
                                    f
                                
                                
                                    o
                                    a
                                    e
                                
                            
                            ,
                             
                            
                                
                                    f
                                
                                
                                    s
                                    a
                                    e
                                
                            
                            ,
                             
                            R
                        
                     > has high quality with respect to A.” Karimi teaches then the ABAC policy extraction problem is to find a set of rules R such that the ABAC policy                          
                            π
                        
                     =< U, O, S, OP, UA, OA, SA,                          
                            
                                
                                    f
                                
                                
                                    u
                                    a
                                    e
                                
                            
                            ,
                             
                            
                                
                                    f
                                
                                
                                    o
                                    a
                                    e
                                
                            
                            ,
                             
                            
                                
                                    f
                                
                                
                                    s
                                    a
                                    e
                                
                            
                            ,
                             
                            R
                        
                     > has high quality with respect to A  (i.e. updating an access flag for a particular user)); to attributes associated with the particular user, wherein the access flag is associated with an ability of the particular user to access an online environment(Karimi, pg. 1433, right-column, “To evaluate our model, several ABAC policies are considered… [s]ample [p]roject management policy…is based on the project management policy…which controls access by different users (e.g. department managers, project leaders, employees, etc.) to various objects (e.g. budgets, schedules and tasks).” Karimi teaches several ABAC policies are considered (i.e. to attributes associated with the particular user) sample project management policy is based on the project management policy which controls access by different users (e.g. department managers, project leaders, employees, etc.) to various objects (e.g. budgets, schedules and tasks) (i.e. wherein the access flag is associated with an ability of the particular user to access an online environment)); and causing a user device associated with the particular user to be provided with access to the online environment based on the updated access flag for the particular user(Karimi, pg. 1433, right-column, fig. 4, “Figure 4 shows the confusion matrix for mining Project Management policy before and after rule pruning. As shown in the figure, the number of false positive records is reduced by 20% after rule pruning.” Karimi teaches Figure 4 shows the confusion matrix for mining Project Management policy (i.e. causing a user device associated with the particular user to be provided with access to the online environment) Project Management policy before and after rule pruning (i.e. based on the updated access flag for the particular user)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s method in view of Karimi, the motivation to do so would be to implement a machine learning Attribute-Based Access Control (ABAC) policy mining approach for efficacy purposes (Karimi, pg. 1428, left-column, “To the best of our knowledge, our method is the first unsupervised learning based ABAC policy mining approach. It can be applied to any form of input data and its efficiency is independent of the average number of attribute filters of AC rules and attributes in the system.”).  
Regarding claim 2, Xu in view of Zemel and in view of Karimi teaches the method of claim 1, wherein the training data comprising training inputs and training outputs, each of the training inputs containing a bias attribute and non-bias attributes(Xu, pg. 4, right-column, Algorithm 1, As Algorithm 1 details in lines 1-2, “[F]or number of pre-training iterations do
m examples (x, y, s)                        
                            ~
                            
                                
                                    P
                                
                                
                                    d
                                    a
                                    t
                                    a
                                
                            
                        
                    (x, y, s).” Xu teaches x, y (i.e. non-bias attributes) s (i.e. bias attribute)), and wherein the latent features are extracted using the non-bias attributes of the training inputs and the training outputs(Xu, pg. 4, left-column, “For the decoder Dec to convert the representations to data samples, FairGAN first pre-trains the autoencoder model. The decoder then can generate samples given the representation from G(z, s). Meanwhile, since the autoencoder is pre-trained by the original dataset that may contain discrimination information, we further fine-tune the decoder Dec to remove the discrimination information when optimizing the generator G.” Xu teaches The decoder then can generate samples given the representation from G(z, s) we further fine-tune the decoder Dec to remove the discrimination information when optimizing the generator G (i.e. the latent features are extracted using the non-bias attributes of the training inputs and the training outputs)).  
Regarding claim 3, Xu in view of Zemel and in view of Karimi teaches the method of claim 1, wherein the second machine learning model is a generative adversarial network (GAN)( Xu, pg. 3, fig. 1,  “Generative adversarial nets (GAN) are generative models that consist of two components: a generator G and a discriminator D. Typically, both G and D are multilayer neural networks.”).  
Regarding claim 4, Xu in view of Zemel and in view of Karimi teaches the method of claim 2, wherein the discriminative model is configured to predict a value of the bias attribute for each entry of the de-biased training data, and wherein the second loss term is calculated based on predicted values of the bias attribute(Xu, pg. 4, see also fig. 2, “The second value function                         
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                        
                     aims to make the generated samples not encode any information supporting to predict the value of protected attributes. Therefore,                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                     is trained to correctly predict s given a generated sample ,while the generator G aims to fool the discriminator                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                    . Once the generated                         
                            
                                
                                    x
                                
                                ^
                            
                             
                            ,
                            
                                
                                    y
                                
                                ^
                            
                        
                    } cannot be used to predict the protected attribute                         
                            
                                
                                    s
                                
                                ^
                            
                        
                     (s), the correlation between {                        
                            
                                
                                    x
                                
                                ^
                            
                             
                            ,
                            
                                
                                    y
                                
                                ^
                            
                        
                     } and s is removed.” Xu teaches Therefore,                         
                            
                                
                                    D
                                
                                
                                    2
                                
                            
                        
                     is trained to correctly predict s given a generated sample (i.e. to predict a value of the bias attribute for each entry of the de-biased training data) The second value function                         
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                        
                     aims to make the generated samples not encode any information supporting to predict the value of protected attributes (i.e. wherein the second loss term is calculated based on predicted values of the bias attribute)).  
Regarding claim 5, Xu in view of Zemel and in view of Karimi teaches the method of claim 2, wherein the loss term associated with the individual bias of the de-biased training data is calculated based on a difference between the de-biased training data and the non-bias attributes of the training inputs and the training outputs.  
Regarding claim 6, Xu in view of Zemel and in view of Karimi teaches the method of claim 1, wherein the loss function of the second machine learning model further comprises a third loss term associated with a statistical closeness of the de-biased training data to the training data, and wherein the second machine learning model further comprises a second discriminative model configured for generating the third loss term of the loss function(Xu, pg. 4, right-column, Algorithm 1,  As detailed by Algorithm 1 on line 8 “ Update                         
                            
                                
                                    D
                                
                                
                                    1
                                
                            
                        
                     by ascending its stochastic gradient:                         
                            
                                
                                    ∇
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                     
                                
                            
                            
                                
                                    
                                        
                                            1
                                        
                                    
                                
                                
                                    m
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    [
                                    l
                                    o
                                    g
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                             
                                            y
                                            ,
                                             
                                            s
                                        
                                    
                                    +
                                    l
                                    o
                                    g
                                    ⁡
                                    (
                                    1
                                    -
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    (
                                     
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                    ,
                                     
                                     
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                    ,
                                     
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                     
                                    )
                                     
                                    ]
                                
                            
                        
                    .” Xu teaches                         
                            
                                
                                    
                                        
                                            1
                                        
                                    
                                
                                
                                    m
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    [
                                    l
                                    o
                                    g
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                             
                                            y
                                            ,
                                             
                                            s
                                        
                                    
                                    +
                                    l
                                    o
                                    g
                                    ⁡
                                    (
                                    1
                                    -
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    (
                                     
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                    ,
                                     
                                     
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                    ,
                                     
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                     
                                    )
                                     
                                    ]
                                
                            
                        
                     (i.e. a third loss term associated with a statistical closeness of the de-biased training data to the training data)                        
                             
                            
                                
                                    D
                                
                                
                                    1
                                
                            
                        
                     (i.e. a second discriminative model configured for generating the third loss term of the loss function)).  
Regarding claim 7, Xu in view of Zemel and in view of Karimi teaches the method of claim 6, wherein the second discriminative model is configured to predict whether the de-biased training data are generated by the generative model or belong to the training data, and wherein the third loss term is calculated based on the prediction(Xu, pg. 4, see also fig. 2,  “Hence, the generated fake sample                         
                            (
                             
                            
                                
                                    x
                                
                                ^
                            
                            ,
                             
                             
                            
                                
                                    y
                                
                                ^
                            
                            ,
                             
                            
                                
                                    s
                                
                                ^
                            
                             
                            )
                             
                        
                     is from the joint distribution                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                        
                    (x, y, s) =                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                        
                    (x, y | s)                        
                             
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                        
                    (s)…The discriminator                         
                            
                                
                                    D
                                
                                
                                    1
                                
                            
                        
                     is trained to distinguish between the real data from                         
                            
                                
                                    P
                                
                                
                                    d
                                    a
                                    t
                                    a
                                
                            
                        
                    (x, y, s) and the generated fake data from                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                        
                    (x, y, s).” And as detailed by Algorithm 1 on line 8, “ Update                         
                            
                                
                                    D
                                
                                
                                    1
                                
                            
                        
                     by ascending its stochastic gradient:                         
                            
                                
                                    ∇
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            
                                                
                                                    d
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                     
                                
                            
                            
                                
                                    
                                        
                                            1
                                        
                                    
                                
                                
                                    m
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    [
                                    l
                                    o
                                    g
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                             
                                            y
                                            ,
                                             
                                            s
                                        
                                    
                                    +
                                    l
                                    o
                                    g
                                    ⁡
                                    (
                                    1
                                    -
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    (
                                     
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                    ,
                                     
                                     
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                    ,
                                     
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                     
                                    )
                                     
                                    ]
                                
                            
                        
                    .” Xu teaches the generated fake sample                         
                            (
                             
                            
                                
                                    x
                                
                                ^
                            
                            ,
                             
                             
                            
                                
                                    y
                                
                                ^
                            
                            ,
                             
                            
                                
                                    s
                                
                                ^
                            
                             
                            )
                             
                        
                    is from the joint distribution                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                        
                    (x, y, s) and  discriminator                         
                            
                                
                                    D
                                
                                
                                    1
                                
                            
                        
                     is trained to distinguish between the real data from                         
                            
                                
                                    P
                                
                                
                                    d
                                    a
                                    t
                                    a
                                
                            
                        
                    (x, y, s) and the generated fake data from                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                        
                    (x, y, s) (i.e. to predict whether the de-biased training data are generated by the generative model or belong to the training data )                         
                            
                                
                                    
                                        
                                            1
                                        
                                    
                                
                                
                                    m
                                
                            
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        m
                                    
                                
                                
                                    [
                                    l
                                    o
                                    g
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            x
                                            ,
                                             
                                            y
                                            ,
                                             
                                            s
                                        
                                    
                                    +
                                    l
                                    o
                                    g
                                    ⁡
                                    (
                                    1
                                    -
                                    
                                        
                                            D
                                        
                                        
                                            1
                                        
                                    
                                    (
                                     
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                    ,
                                     
                                     
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                    ,
                                     
                                    
                                        
                                            s
                                        
                                        ^
                                    
                                     
                                    )
                                     
                                    ]
                                
                            
                        
                     (i.e. wherein the third loss term is calculated based on the prediction)).   
Regarding claim 8, Xu in view of Zemel and in view of Karimi teaches the method of claim 7, wherein training the second machine learning model comprises iteratively performing operations(Xu, pg. 4, as detailed by Algorithm 1 on lines 1 and 5) comprising: generating the de-biased training data using the generative model(Xu, pg. 4, as detailed by Algorithm 1 on lines 9 and 12); Page 3 of 12 US2008 11214486 1Serial No. 16/247,297RESPONSE TO FIRST ACTIONINTERVIEW OFFICE ACTIONAttorney Docket No. 058083-1109486 (P8385)providing the de-biased training data and the training data to the discriminative model and the second discriminative model(Xu, pg. 4, as detailed by Algorithm 1 on line 8  and 11); and updating one or more parameters of the generative model, the discriminative model or the second discriminative model such that a value of the loss function in a current iteration is smaller than the value of the loss function in a previous iteration(Xu, pg. 4, as detailed by Algorithm 1 on lines 5-13).

Referring to dependent claim 10 it is rejected on the same basis as dependent claim 3, since they are analogous claims.
Regarding claim 11, Xu in view of Zemel and in view of Karimi teaches the system of claim 9, wherein the generative model generates the de-biased training data using random inputs(Xu, pg. 4, “The generator                         
                            
                                
                                    G
                                
                                
                                    D
                                    e
                                    c
                                
                            
                        
                     generates a fake pair (                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    ,                        
                             
                            
                                
                                    y
                                
                                ^
                            
                        
                    )… [t]he fake pair (                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    ,                         
                            
                                
                                    y
                                
                                ^
                            
                        
                    ) is generated by a noise variable z… z                        
                            ~
                            
                                
                                    P
                                
                                
                                    z
                                
                            
                            
                                
                                    z
                                
                            
                             
                        
                    where                         
                            
                                
                                    P
                                
                                
                                    z
                                
                            
                            
                                
                                    z
                                
                            
                             
                        
                    is a prior distribution.”).  
Regarding claim 12, Xu in view of Zemel and in view of Karimi teaches the system of claim 9, wherein the operations further comprise calculating latent features of the training data using the non-bias attributes of the training inputs and the training outputs(Xu, pg. 4, left-column, “For the decoder Dec to convert the representations to data samples, FairGAN first pre-trains the autoencoder model. The decoder then can generate samples given the representation from G(z, s). Meanwhile, since the autoencoder is pre-trained by the original dataset that may contain discrimination information, we further fine-tune the decoder Dec to remove the discrimination information when optimizing the generator G.” Xu teaches The decoder then can generate samples given the representation from G(z, s) we further fine-tune the decoder Dec to remove the discrimination information when optimizing the generator G (i.e. calculating latent features of the training data using the non-bias attributes of the training inputs and the training outputs)), and wherein the generative model generates the de-biased training data based on the latent features(Xu, pg., 4, left-column, algorithm 1, “The fake pair (                        
                            
                                
                                    x
                                
                                ^
                            
                            ,
                             
                            
                                
                                    y
                                
                                ^
                            
                        
                    ) is generated by a noise variable z given the protected attribute s, namely                         
                            
                                
                                    x
                                
                                ^
                            
                            ,
                             
                            
                                
                                    y
                                
                                ^
                            
                            =
                            
                                
                                    G
                                
                                
                                    D
                                    e
                                    c
                                
                            
                            
                                
                                    z
                                    ,
                                     
                                    s
                                
                            
                            ,
                             
                            z
                            ~
                            
                                
                                    P
                                
                                
                                    z
                                
                            
                            (
                            z
                            )
                        
                    …Hence, the generated fake sample                         
                            (
                            
                                
                                    x
                                
                                ^
                            
                            ,
                            
                                
                                    y
                                
                                ^
                            
                            ,
                            
                                
                                    s
                                
                                ^
                            
                            )
                        
                    ,  is from the joint distribution                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    y
                                    ,
                                     
                                    s
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                            
                                
                                    x
                                    ,
                                     
                                    y
                                
                                
                                    s
                                
                            
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                            (
                            s
                            )
                        
                     where                         
                            
                                
                                    P
                                
                                
                                    G
                                
                            
                            
                                
                                    s
                                
                            
                            =
                            
                                
                                    P
                                
                                
                                    d
                                    a
                                    t
                                    a
                                
                            
                            
                                
                                    s
                                
                            
                            .
                             
                        
                    ” Xu teaches the generated fake sample                         
                            (
                            
                                
                                    x
                                
                                ^
                            
                            ,
                            
                                
                                    y
                                
                                ^
                            
                            ,
                            
                                
                                    s
                                
                                ^
                            
                            )
                        
                     (i.e. wherein the generative model generates the de-biased training data)                         
                             
                            
                                
                                    G
                                
                                
                                    D
                                    e
                                    c
                                
                            
                            
                                
                                    z
                                    ,
                                     
                                    s
                                
                            
                        
                     (i.e. based on the latent features)).
Referring to dependent claims 13-14, they are rejected on the same basis as dependent claims 4-5, since they are analogous claims.
Referring to independent claim 15, it is rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 16-20 they are rejected on the same basis as dependent claims 3-7, since they are analogous claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129

/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129